            Case 2:20-cv-01105-JLR Document 35 Filed 07/29/20 Page 1 of 3




 1                                                                 The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
10                                  AT SEATTLE

11      STATE OF WASHINGTON,                                 NO. 2:20-cv-01105-JLR

12                               Plaintiff,                  NOTICE OF MOTION
                                                             RENOTED
13             v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,,

17                               Defendants.

18

19   TO:       All Counsel of Record;

20   AND TO: The Clerk of the above-entitled Court.

21          YOU AND EACH OF YOU ARE HEREBY NOTIFIED that the following motion has

22   been renoted in CM/ECF for the day indicated:

23          MOTION:       Plaintiff’s Motion for Preliminary Injunction

24          DATE:         August 14, 2020

25

26


       NOTICE OF MOTION RENOTED                       1             ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       NO. 2:20-cv-01105-JLR                                              800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 464-7744
         Case 2:20-cv-01105-JLR Document 35 Filed 07/29/20 Page 2 of 3




 1       DATED this 29th day of July, 2020.
 2
                                              Respectfully Submitted,
 3
                                              ROBERT W. FERGUSON
 4                                            Attorney General
 5                                            s/ Brian Sutherland
 6                                            NEAL LUNA, WSBA No. 34085
                                              MARSHA CHIEN, WSBA No. 47020
 7                                            BRIAN SUTHERLAND, WSBA No. 37969
                                              Assistant Attorneys General
 8                                            Attorneys for Plaintiff State of Washington
                                              Wing Luke Civil Rights Division
 9
                                              Office of the Washington State Attorney General
10                                            800 Fifth Avenue, Suite 2000
                                              Seattle, WA 98104-3188
11                                            Phone: (206) 464-7744
                                              Neal.Luna@atg.wa.gov
12                                            Marsha.Chien@atg.wa.gov
13                                            Brian.Sutherland@atg.wa.gov

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF MOTION RENOTED                     2             ATTORNEY GENERAL OF WASHINGTON
                                                                          Civil Rights Division
     NO. 2:20-cv-01105-JLR                                            800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
                                                                             (206) 464-7744
            Case 2:20-cv-01105-JLR Document 35 Filed 07/29/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that the service of the foregoing
 4   document will be accomplished via Certified Mail to the following:
 5          U.S. Department of Health and Human Services
            Office of the General Counsel
 6          200 Independence Avenue SW
 7          Washington, D.C. 20201

 8          Alex M. Azar, U.S. Secretary of Health and Human Services
            U.S. Department of Health and Human Services
 9          200 Independence Avenue SW
            Room 120F
10
            Washington, D.C. 20201
11
            Attorney General of the United States
12          United States Department of Justice
            950 Pennsylvania Avenue NW
13          Washington, D.C. 20530-0001
14
            Civil-Process Clerk
15          United Sates Attorney’s Office
            Western District of Washington
16          700 Stewart Street, Suite 5220
            Seattle, WA 98101-1271
17

18          DATED this 29th day of July, 2020.
19

20                                               s/ Anna Alfonso
                                                 ANNA ALFONSO
21                                               Legal Assistant

22

23

24

25

26


       NOTICE OF MOTION RENOTED                      3              ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       NO. 2:20-cv-01105-JLR                                              800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 464-7744
